Order entered June 17, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00230-CV

     GREAT AMERICAN LLOYDS INSURANCE COMPANY, ET AL., Appellants

                                               V.

              VINES-HERRIN CUSTOM HOMES, L.L.C., ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-03-6903

                                           ORDER
       We GRANT appellees’ June 11, 2015 unopposed motion for an extension of time to file

a brief. Appellees shall file a brief by AUGUST 24, 2015. We caution appellees that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE